Exhibit 10.34

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of October 2, 2006, is made by GMH COMMUNITIES,
LP, a Delaware limited partnership (“Borrower”), SAVOY VILLAGE ASSOCIATES
INTERMEDIATE, LLC, a Delaware limited liability company, CROYDEN AVENUE
ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability company, MONKS ROAD
ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability company, SOUTH
CAROLINA ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability company,
RENO ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability company, DENTON
ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability company, LANKFORD
DRIVE ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability company
(collectively, the “Property Pledgors”), CLARIZZ BOULEVARD ASSOCIATES
INTERMEDIATE, LLC, a Delaware limited liability company, LAKESIDE ASSOCIATES
INTERMEDIATE, LLC, a Delaware limited liability company, URBANA ASSOCIATES
INTERMEDIATE, LLC, a Delaware limited liability company, RED MILE ROAD
ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability company, BURBANK
DRIVE ASSOCIATES INTERMEDIATE III, LLC, a Delaware limited liability company,
COMMONS DRIVE ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability
company, ABBOTT ROAD ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability
company, CAMPUS VIEW DRIVE ASSOCIATES INTERMEDIATE, LLC, a Delaware limited
liability company, ALEXANDER ROAD ASSOCIATES INTERMEDIATE, LLC, a Delaware
limited liability company, BROWN ROAD ASSOCIATES INTERMEDIATE, LLC, a Delaware
limited liability company and KELLER BOULEVARD ASSOCIATES INTERMEDIATE, LLC and
LANKFORD DRIVE ASSOCIATES INTERMEDIATE II, LLC, a Delaware limited liability
company (collectively the “Mezzanine Subsidiary Pledgors”) and COLLEGE PARK
INVESTMENTS LLC, a Delaware limited liability company (“CPI”) (Borrower,
together with the Property Pledgors, the Mezzanine Subsidiary Pledgors and CPI
are individually, a “Pledgor” and collectively, the “Pledgors”), in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, as lender (the “Lender”) parties to the
Loan Agreement referred to below.

RECITALS:

WHEREAS, pursuant to the Loan Agreement, dated as of October 2, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Borrower and the Lender, the Lender has agreed to make a loan
to the Borrower upon the terms and subject to the conditions set forth therein,
such loan is evidenced by that certain Note, dated as of the date hereof, issued
by the Borrower thereunder (the “Note”);

WHEREAS, in connection with the Loan, each of the Mezzanine Subsidiary Pledgors
and CPI have executed and delivered that certain Guaranty, dated as of October
2, 2006, pursuant to which such Mezzanine Subsidiary Pledgors and CPI guaranty
the obligations of the Borrower under the Loan Agreement, the Note and the other
Loan Documents (the “Material Subsidiary Guaranty”);

WHEREAS, in connection with the Loan, each of the Property Pledgors have
executed and delivered that certain Guaranty, dated as of October 2, 2006,
pursuant to which such Property Pledgors guaranty the obligations of the
Borrower under the Loan Agreement, the Note and the other Loan Documents (the
“Property Pledgor Guaranty”); and


--------------------------------------------------------------------------------


WHEREAS, it is a condition precedent to the obligation of the Lender to make the
loan to the Borrower under the Loan Agreement that each Pledgor shall have
executed and delivered this Pledge Agreement to the Lender as collateral for the
obligations of the Borrower, the obligations of each Material Subsidiary Pledgor
under the Material Subsidiary Guaranty and the obligations of each Property
Pledgor under the Property Pledgor Guaranty.

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Loan Agreement and to induce Lender to make the loan to the
Borrower under the Loan Agreement, each Pledgor hereby agrees with the Lender,
as follows:


1.             DEFINED TERMS.


(A)           UNLESS OTHERWISE DEFINED HEREIN, TERMS WHICH ARE DEFINED IN THE
LOAN AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE LOAN
AGREEMENT.


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Additional Collateral”: all Accounts; all Chattel Paper; all Commercial Tort
Claims; all Copyrights; all Copyright Licenses; all Deposit Accounts; all
Documents; all Equipment; all General Intangibles; all Instruments; all
Inventory; all Investment Property; all Letter of Credit Rights; all Patents;
all Patent Licenses; all Securities Accounts, and all Investment Property held
therein or credited thereto; all Trademarks; all Trademark Licenses; all
Vehicles; all Goods and other property not otherwise described above; all books
and records pertaining to the Collateral; and to the extent not otherwise
included, all Supporting Obligations in respect of any of the foregoing, and all
collateral security and guarantees given by any Person with respect to any of
the foregoing, in each case as defined in the Code.

“Code”: the Uniform Commercial Code from time to time in effect in the State of
New York.

“Collateral Account”: any account established to hold money Proceeds, maintained
under the sole dominion and control of the Lender, subject to withdrawal by the
Lender only as provided in subsection 8.

“Guaranteed Obligations”: the maximum obligations, if any, of the related
Pledgor under the Material Subsidiary Guaranty or the Property Pledgor Guaranty
(as such maximum obligations are specified therein), as the case may be, which
to the extent applicable,is more particularly set forth on Schedule II attached
hereto.

“Issuer”: each of the corporations, limited liability companies and partnerships
identified on Schedule I as an issuer of Pledged Stock, Pledged LLC Interests or
Pledged Partnership Interests.

“Limited Liability Company”: any Issuer identified as a limited liability
company on Part B of Schedule I hereto or in a supplement hereto.

“Limited Liability Company Agreement”: as to any Limited Liability Company (or
in any supplement hereto), its certificate of formation and operating agreement
or other Governing Documents, as each may be amended, supplemented or otherwise
modified from time to time.

“LLC Interest”: any Limited Liability Company membership interest or economic
interest.

2


--------------------------------------------------------------------------------


“Mezzanine Asset Owner” shall mean each entity listed as a “Mezzanine Asset
Owner” on Schedule II attached hereto.

“Obligations” the collective reference to all obligations and liabilities of
each Pledgor to the Lender, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of or in connection with the obligations evidenced by the Note, the
Loan Agreement, Material Subsidiary Guaranty, the Property Pledgor Guaranty or
any other Loan Documents and any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Lender that are required to be paid
by Pledgor pursuant to the terms of the Loan Agreement or other documents) or
otherwise.

“Partnership”: any Issuer identified as a partnership on Part C of Schedule I
hereto or in a supplement hereto.

“Partnership Agreement”: as to any Partnership (or in any supplement hereto),
its certificate of formation and partnership agreement or other Governing
Documents, as each may be amended, supplemented or otherwise modified from time
to time.

“Partnership Interest”: any partnership interest or economic interest in a
Partnership.

“Pledge Agreement”: this Pledge Agreement, as amended, supplemented or otherwise
modified from time to time.

“Pledged Collateral”: the Pledged Stock, the Pledged LLC Interests, the Pledged
Partnership Interests, the Additional Collateral and all Proceeds.

“Pledged LLC Interest”: any and all of Pledgor’s interests, including units of
membership interest, in the Limited Liability Companies as set forth in Schedule
I attached hereto, including, without limitation, all its rights to participate
in the operation or management of the Limited Liability Companies and all its
rights to properties, assets, member interests and distributions (except as
otherwise provided herein) under the Limited Liability Company Agreements in
respect of such member interests.

“Pledged Partnership Interest”: any and all of Pledgor’s interests, including
units of partnership interest, in the Partnerships as set forth in Schedule I
attached hereto, including, without limitation, all its rights to participate in
the operation or management of the Partnerships and all its rights to
properties, assets, member interests and distributions (except as otherwise
provided herein) under the Partnership Agreements in respect of such partnership
interests.

“Pledged Stock”: the shares of capital stock listed on Schedule I hereto,
together with all stock certificates, options or rights of any nature whatsoever
which may be issued or granted by any of the Issuers to the Pledgors in respect
of the Pledged Stock while this Pledge Agreement is in effect.

“Proceeds”: all “proceeds” as such term is defined in Section 9-306(1) of the
UCC and, in any event, shall include, without limitation, all dividends,
distributions or other income from the Pledged Stock, Pledged LLC Interests or
Pledged Partnership Interests, or collections thereon with respect thereto.

“Securities Act”: the Securities Act of 1933, as amended.

3


--------------------------------------------------------------------------------


(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement, and
Section, Schedule, Annex, and Exhibit references are to this Pledge Agreement
unless otherwise specified.  The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.


2.             PLEDGE; GRANT OF SECURITY INTEREST.  EACH PLEDGOR HEREBY
DELIVERS, PLEDGES, ASSIGNS, AND TRANSFERS, AS APPROPRIATE, TO THE LENDER, ALL
THE PLEDGED COLLATERAL AND HEREBY GRANTS TO THE LENDER, A FIRST SECURITY
INTEREST IN THE PLEDGED COLLATERAL, AS COLLATERAL SECURITY FOR THE PROMPT AND
COMPLETE PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS.


3.             TRANSFER POWERS.  CONCURRENTLY WITH THE DELIVERY TO THE LENDER OF
EACH CERTIFICATE REPRESENTING ONE OR MORE SHARES OF THE PLEDGED STOCK, OR ANY
PLEDGED LLC INTEREST OR PLEDGED PARTNERSHIP INTEREST WHICH IS CERTIFICATED, EACH
PLEDGOR SHALL DELIVER AN UNDATED STOCK POWER OR TRANSFER POWER COVERING SUCH
CERTIFICATE, DULY EXECUTED IN BLANK WITH, IF THE LENDER SO REQUESTS, SIGNATURE
GUARANTEED.


4.             REPRESENTATIONS AND WARRANTIES.  EACH PLEDGOR REPRESENTS AND
WARRANTS THAT:


(A)           THE SHARES OF PLEDGED STOCK LISTED ON SCHEDULE I CONSTITUTE ALL
THE ISSUED AND OUTSTANDING SHARES OF ALL CLASSES OF THE CAPITAL STOCK OF THE
ISSUERS AND ARE REPRESENTED BY THE CERTIFICATES LISTED THEREON;


(B)           THE PLEDGED LLC INTERESTS LISTED ON PART B OF SCHEDULE I
CONSTITUTE ALL THE ISSUED AND OUTSTANDING LLC INTERESTS OF ALL CLASSES OF THE
ISSUERS AND ARE REPRESENTED BY THE CERTIFICATES LISTED THEREON, IF SUCH PLEDGED
LLC INTERESTS ARE CERTIFICATED;


(C)           THE PLEDGED PARTNERSHIP INTERESTS LISTED ON PART C OF SCHEDULE I
CONSTITUTE ALL THE ISSUED AND OUTSTANDING PARTNERSHIP INTERESTS OF ALL CLASSES
OF THE ISSUERS AND ARE REPRESENTED BY THE CERTIFICATES LISTED THEREON, IF SUCH
PLEDGED PARTNERSHIP INTERESTS ARE CERTIFICATED;


(D)           ALL THE SHARES OF THE PLEDGED STOCK, THE PLEDGED LLC INTERESTS AND
THE PLEDGED PARTNERSHIP INTERESTS HAVE BEEN DULY AND VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE;


(E)           SUCH PLEDGOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS TITLE
TO, THE PLEDGED STOCK, THE PLEDGED PARTNERSHIP INTERESTS AND THE PLEDGED LLC
INTERESTS FREE OF ANY AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY
OTHER PERSON, EXCEPT THE LIEN CREATED BY THIS PLEDGE AGREEMENT;


(F)            UPON DELIVERY TO THE LENDER OF THE STOCK CERTIFICATES EVIDENCING
THE PLEDGED STOCK, THE CERTIFICATES EVIDENCING THE PLEDGED LLC INTERESTS, IF
ANY, OR THE CERTIFICATES EVIDENCING THE PLEDGED PARTNERSHIP INTERESTS, IF ANY,
(AND ASSUMING THE CONTINUING POSSESSION BY LENDER OF SUCH CERTIFICATE IN
ACCORDANCE WITH THE REQUIREMENTS OF APPLICABLE LAW), THE LIEN GRANTED PURSUANT
TO THIS PLEDGE AGREEMENT WILL CONSTITUTE A VALID, PERFECTED FIRST PRIORITY LIEN
ON THE PLEDGED COLLATERAL IN FAVOR OF THE LENDER, ENFORCEABLE AS SUCH AGAINST
ALL CREDITORS OF THE PLEDGORS AND ANY PERSONS PURPORTING TO PURCHASE ANY PLEDGED
COLLATERAL FROM THE PLEDGORS;


(G)           UPON THE FILING OF UCC-1 FINANCING STATEMENTS IN THE JURISDICTIONS
REFERENCED ON SCHEDULE II ATTACHED HERETO, THE LIENS GRANTED PURSUANT TO THIS
PLEDGE AGREEMENT ON THE PLEDGED

4


--------------------------------------------------------------------------------



COLLATERAL WHICH ARE NOT CERTIFICATED SHALL CONSTITUTE PERFECTED FIRST PRIORITY
LIENS ON SUCH PLEDGED COLLATERAL WHICH ARE NOT CERTIFICATED IN FAVOR OF THE
LENDER, ENFORCEABLE AS SUCH AGAINST ALL CREDITORS OF THE PLEDGORS AND ANY
PERSONS PURPORTING TO PURCHASE ANY PLEDGED COLLATERAL FROM THE PLEDGORS.


(H)           NONE OF THE PLEDGED STOCK, PLEDGED LLC INTERESTS OR PLEDGED
PARTNERSHIP INTERESTS (I) ARE DEALT IN OR TRADED ON SECURITIES EXCHANGES OR IN
SECURITIES MARKETS, (II) ARE BY THEIR TERMS EXPRESSLY SUBJECT TO ARTICLE 8 OF
THE UNIFORM COMMERCIAL CODE OF ANY JURISDICTION, (III) CONSTITUTE AN INVESTMENT
COMPANY SECURITY OR (IV) ARE HELD IN A SECURITIES ACCOUNT (IN EACH CASE WITHIN
THE MEANING OF SECTION 8-103(C) OF THE CODE); AND


(I)            ALL CONSENTS OF EACH REQUIRED MEMBER IN EACH LIMITED LIABILITY
COMPANY OR EACH REQUIRED PARTNER IN EACH PARTNERSHIP TO THE GRANT OF THE
SECURITY INTERESTS PROVIDED HEREBY AND TO THE TRANSFER OF THE PLEDGED LLC
INTERESTS OR PLEDGED PARTNERSHIP INTERESTS, AS THE CASE MAY BE, TO THE LENDER OR
ITS DESIGNEE PURSUANT TO THE EXERCISE OF ANY REMEDIES UNDER SECTION 8 HEREOF
HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT.


5.             COVENANTS.  EACH PLEDGOR COVENANTS AND AGREES WITH THE LENDER
THAT, FROM AND AFTER THE DATE OF THIS PLEDGE AGREEMENT UNTIL THE OBLIGATIONS ARE
PAID IN FULL:


(A)           IF ANY PLEDGOR SHALL, AS A RESULT OF ITS OWNERSHIP OF THE PLEDGED
COLLATERAL, BECOME ENTITLED TO RECEIVE OR SHALL RECEIVE ANY STOCK CERTIFICATE,
PARTNERSHIP INTEREST CERTIFICATE OR MEMBERSHIP INTEREST CERTIFICATE OR SIMILAR
CERTIFICATE EVIDENCING SUCH INTEREST (INCLUDING, WITHOUT LIMITATION, ANY
CERTIFICATE REPRESENTING A STOCK DIVIDEND OR A DISTRIBUTION IN CONNECTION WITH
ANY RECLASSIFICATION, INCREASE OR REDUCTION OF CAPITAL OR ANY CERTIFICATE ISSUED
IN CONNECTION WITH ANY REORGANIZATION), OPTION OR RIGHTS, WHETHER IN ADDITION
TO, IN SUBSTITUTION FOR, AS A CONVERSION OF, OR IN EXCHANGE FOR ANY SHARES OF
THE PLEDGED COLLATERAL, OR OTHERWISE IN RESPECT THEREOF, EACH PLEDGOR SHALL
ACCEPT THE SAME AS THE LENDER’S AGENT, HOLD THE SAME IN TRUST FOR THE LENDER AND
DELIVER THE SAME FORTHWITH TO THE LENDER IN THE EXACT FORM RECEIVED, DULY
INDORSED BY SUCH PLEDGOR TO THE LENDER, IF REQUIRED, TOGETHER WITH AN UNDATED
STOCK OR TRANSFER POWER COVERING SUCH CERTIFICATE DULY EXECUTED IN BLANK AND
WITH, IF THE LENDER SO REQUESTS, SIGNATURE GUARANTEED, TO BE HELD BY THE LENDER,
SUBJECT TO THE TERMS HEREOF AS ADDITIONAL COLLATERAL SECURITY FOR THE
OBLIGATIONS.  UPON THE LIQUIDATION OR DISSOLUTION OF ANY OF THE ISSUERS, THE
PLEDGOR SHALL NOTIFY THE LENDER IN ADVANCE OF SUCH LIQUIDATION OR DISSOLUTION
AND THE PROCEEDS THEREOF SHALL BE PAID OVER TO THE LENDER FOR REPAYMENT OF THE
LOAN IN ACCORDANCE WITH THE LOAN AGREEMENT, AND IN CASE ANY DISTRIBUTION OF
CAPITAL SHALL BE MADE ON OR IN RESPECT OF THE PLEDGED COLLATERAL OR ANY PROPERTY
SHALL BE DISTRIBUTED UPON OR WITH RESPECT TO THE PLEDGED COLLATERAL PURSUANT TO
THE RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF ANY OF THE ISSUERS OR
PURSUANT TO THE REORGANIZATION THEREOF, THE PROPERTY SO DISTRIBUTED SHALL BE
DELIVERED TO THE LENDER AND THE ISSUER, SUBJECT TO THE TERMS HEREOF, AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS.  IF ANY SUMS OF MONEY OR
PROPERTY SO PAID OR DISTRIBUTED IN RESPECT OF THE PLEDGED COLLATERAL SHALL BE
RECEIVED BY PLEDGOR, SUCH PLEDGOR SHALL, UNTIL SUCH MONEY OR PROPERTY IS PAID OR
DELIVERED TO THE LENDER, HOLD SUCH MONEY OR PROPERTY IN TRUST FOR THE LENDER
SEGREGATED FROM OTHER FUNDS OF SUCH PLEDGOR, AS ADDITIONAL COLLATERAL SECURITY
FOR THE OBLIGATIONS.


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER, NO PLEDGOR WILL
(I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, ANY OF THE ISSUERS TO
ISSUE ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OR TO ISSUE ANY OTHER
SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR
ANY STOCK OR OTHER EQUITY SECURITIES OF ANY OF THE ISSUERS, OR (II) SELL,
ASSIGN, TRANSFER, EXCHANGE OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH
RESPECT TO, THE PLEDGED COLLATERAL, OR (III) CREATE, INCUR OR PERMIT TO EXIST
ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH RESPECT TO, ANY
OF THE PLEDGED COLLATERAL, OR ANY INTEREST THEREIN, EXCEPT FOR THE LIEN PROVIDED
FOR BY THIS PLEDGE AGREEMENT, OR

5


--------------------------------------------------------------------------------



(IV) ENTER INTO ANY AGREEMENT OR UNDERTAKING RESTRICTING THE RIGHT OR ABILITY OF
ANY PLEDGOR OR THE LENDER TO SELL, ASSIGN OR TRANSFER ANY OF THE PLEDGED
COLLATERAL.


(C)           EACH PLEDGOR SHALL MAINTAIN THE SECURITY INTEREST CREATED BY THIS
PLEDGE AGREEMENT AS A FIRST, PERFECTED SECURITY INTEREST AND SHALL DEFEND SUCH
SECURITY INTEREST AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.  AT
ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE LENDER, AND AT
THE SOLE EXPENSE OF THE PLEDGORS, EACH PLEDGOR WILL PROMPTLY AND DULY EXECUTE
AND DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS
AS THE LENDER MAY REASONABLY REQUEST FOR THE PURPOSES OF OBTAINING OR PRESERVING
THE FULL BENEFITS OF THIS PLEDGE AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN
GRANTED.  IF ANY AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE PLEDGED
COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY PROMISSORY NOTE, OTHER INSTRUMENT
OR CHATTEL PAPER, SUCH NOTE, INSTRUMENT OR CHATTEL PAPER SHALL BE IMMEDIATELY
DELIVERED TO THE LENDER, DULY ENDORSED IN A MANNER SATISFACTORY TO THE LENDER,
TO BE HELD AS PLEDGED COLLATERAL PURSUANT TO THIS PLEDGE AGREEMENT.


(D)           EACH PLEDGOR AGREES TO PAY, AND TO SAVE THE LENDER HARMLESS FROM,
ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING,
ANY AND ALL STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE PLEDGED COLLATERAL OR IN
CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS PLEDGE AGREEMENT.


(E)           NO PLEDGOR WILL, UNLESS IT SHALL GIVE 30 DAYS’ WRITTEN NOTICE TO
SUCH EFFECT TO THE LENDER AND SHALL HAVE MADE ANY FILING UNDER THE UNIFORM
COMMERCIAL CODE IN EFFECT IN ANY AFFECTED JURISDICTION AS THE LENDER MAY
REASONABLY REQUEST TO MAINTAIN THE PERFECTED SECURITY INTEREST GRANTED PURSUANT
TO THIS PLEDGE AGREEMENT, (I) CHANGE THE LOCATION OF ITS JURISDICTION OF
ORGANIZATION AS DEFINED IN THE UNIFORM COMMERCIAL CODE FROM THAT SPECIFIED IN
THE LOAN AGREEMENT OR REMOVE ITS BOOKS AND RECORDS FROM SUCH LOCATION OR (II)
CHANGE ITS NAME, IDENTITY OR STRUCTURE TO SUCH AN EXTENT THAT ANY FINANCING
STATEMENT FILED BY IT WITH RESPECT TO PLEDGOR IN CONNECTION WITH THIS PLEDGE
AGREEMENT WOULD BECOME SERIOUSLY MISLEADING.


(F)            COLLEGE PARK INVESTMENTS, LLC HEREBY COVENANTS WITH AND FOR THE
BENEFIT OF LENDER THAT IN THE EVENT THAT IT ACQUIRES 100% OF THE DIRECT OR
INDIRECT EQUITY INTERESTS IN ORCHARD HOUSING, LLC OR KLOTZ ROAD ASSOCIATES, LLC
OR IF IT AT ANY TIME IT IS NOT PROHIBITED FROM PLEDGING ANY DIRECT OR INDIRECT
INTERESTS IN SUCH ENTITIES, COLLEGE PARK INVESTMENTS, LLC WILL PLEDGE SUCH
EQUITY INTERESTS TO LENDER ON THE SAME TERMS AND CONDITIONS AS SET FORTH IN THIS
AGREEMENT.

6


--------------------------------------------------------------------------------



6.             CASH DIVIDENDS; VOTING RIGHTS.  UNLESS AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING AND THE LENDER SHALL HAVE GIVEN NOTICE TO THE
PLEDGORS OF THE LENDER’S INTENT TO EXERCISE ITS CORRESPONDING RIGHTS PURSUANT TO
SECTION 7 BELOW, EACH PLEDGOR SHALL BE PERMITTED TO RECEIVE ALL CASH DIVIDENDS
PAID IN THE NORMAL COURSE OF BUSINESS OF THE ISSUERS AND CONSISTENT WITH PAST
PRACTICE, TO THE EXTENT PERMITTED IN THE LOAN AGREEMENT, IN RESPECT OF THE
PLEDGED COLLATERAL AND TO EXERCISE ALL VOTING, CORPORATE (WITH RESPECT TO
STOCK), MEMBER (WITH RESPECT TO LLC INTERESTS), AND PARTNERSHIP (WITH RESPECT TO
PARTNERSHIP INTERESTS) RIGHTS WITH RESPECT TO THE PLEDGED COLLATERAL; PROVIDED,
HOWEVER, THAT NO VOTE SHALL BE CAST OR CORPORATE OR MEMBER RIGHT EXERCISED OR
OTHER ACTION TAKEN WHICH WOULD IMPAIR THE PLEDGED COLLATERAL OR WHICH WOULD BE
INCONSISTENT WITH OR RESULT IN ANY VIOLATION OF ANY PROVISION OF THE LOAN
AGREEMENT, THE NOTE, THIS PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS.


7.             RIGHTS OF THE LENDER.


(A)           ALL MONEY PROCEEDS RECEIVED BY THE LENDER HEREUNDER SHALL BE HELD
BY THE LENDER IN A COLLATERAL ACCOUNT.  ALL PROCEEDS WHILE HELD BY THE LENDER IN
A COLLATERAL ACCOUNT (OR BY THE PLEDGOR IN TRUST FOR THE LENDER) SHALL CONTINUE
TO BE HELD AS COLLATERAL SECURITY FOR ALL THE OBLIGATIONS AND SHALL NOT
CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED IN SECTION 8(A).


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
LENDER SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO PLEDGOR:  (I)
THE LENDER SHALL HAVE THE RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS OR OTHER
CASH DISTRIBUTIONS PAID IN RESPECT OF THE PLEDGED COLLATERAL AND MAKE
APPLICATION THEREOF TO THE OBLIGATIONS IN SUCH ORDER AS IT MAY DETERMINE, UNLESS
OTHERWISE SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS, AND (II) AT THE REQUEST
OF THE LENDER, ALL SHARES OF THE PLEDGED STOCK, ALL PLEDGED LLC INTERESTS AND
ALL PLEDGED PARTNERSHIP INTERESTS SHALL BE REGISTERED IN THE NAME OF THE LENDER
OR ITS NOMINEE, AND THE LENDER OR ITS NOMINEE MAY DURING SUCH PERIOD EXERCISE
(A) ALL VOTING, CORPORATE OR OTHER RIGHTS PERTAINING TO SUCH SHARES OF THE
PLEDGED STOCK AT ANY MEETING OF SHAREHOLDERS OF ANY OF THE ISSUERS OR OTHERWISE
(B) ALL MEMBERS RIGHTS, POWERS AND PRIVILEGES WITH RESPECT TO THE PLEDGED LLC
INTERESTS TO THE SAME EXTENT AS A MEMBER UNDER THE APPLICABLE LIMITED LIABILITY
COMPANY AGREEMENT; (C) ALL PARTNERSHIP RIGHTS, POWERS AND PRIVILEGES WITH
RESPECT TO THE PLEDGED PARTNERSHIP INTERESTS TO THE SAME EXTENT AS A MEMBER
UNDER THE APPLICABLE PARTNERSHIP AGREEMENT; AND (D) ANY AND ALL RIGHTS OF
CONVERSION, EXCHANGE, SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS
PERTAINING TO SUCH SHARES OF THE PLEDGED COLLATERAL AS IF IT WERE THE ABSOLUTE
OWNER THEREOF (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO EXCHANGE AT ITS
DISCRETION ANY AND ALL OF THE PLEDGED COLLATERAL UPON THE MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE CORPORATE OR
COMPANY STRUCTURE OF ANY OF THE ISSUERS, OR UPON THE EXERCISE BY PLEDGOR OR THE
LENDER OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH SHARES OR INTERESTS
OF THE PLEDGED COLLATERAL, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND
DELIVER ANY AND ALL OF THE PLEDGED COLLATERAL WITH ANY COMMITTEE, DEPOSITORY,
TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND
CONDITIONS AS IT MAY DETERMINE), ALL WITHOUT LIABILITY EXCEPT TO ACCOUNT FOR
PROPERTY ACTUALLY RECEIVED BY IT, BUT THE LENDER SHALL HAVE NO DUTY TO EXERCISE
ANY SUCH RIGHT, PRIVILEGE OR OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE
TO DO SO OR DELAY IN SO DOING.


(C)           THE RIGHTS OF THE LENDER HEREUNDER SHALL NOT BE CONDITIONED OR
CONTINGENT UPON THE PURSUIT BY THE LENDER OF ANY RIGHT OR REMEDY AGAINST ANY OF
THE ISSUERS, BORROWER OR AGAINST ANY OTHER PERSON WHICH MAY BE OR BECOME LIABLE
IN RESPECT OF ALL OR ANY PART OF THE OBLIGATIONS OR AGAINST ANY OTHER COLLATERAL
SECURITY THEREFOR, GUARANTEE THEREOF OR RIGHT OF OFFSET WITH RESPECT THERETO. 
THE LENDER SHALL NOT BE LIABLE FOR ANY FAILURE TO DEMAND, COLLECT OR REALIZE
UPON ALL OR ANY PART OF THE PLEDGED COLLATERAL OR FOR ANY DELAY IN DOING SO, NOR
SHALL IT BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY PLEDGED
COLLATERAL UPON THE REQUEST OF THE PLEDGORS OR ANY OTHER PERSON OR TO TAKE ANY
OTHER ACTION WHATSOEVER WITH REGARD TO THE PLEDGED COLLATERAL OR ANY PART
THEREOF.

7


--------------------------------------------------------------------------------



8.             REMEDIES.


(A)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AT
ANY TIME AT THE LENDER’S ELECTION, EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
THE LOAN AGREEMENT, THE LENDER MAY APPLY ALL OR ANY PART OF THE PROCEEDS HELD IN
ANY COLLATERAL ACCOUNT IN PAYMENT OF THE OBLIGATIONS IN SUCH ORDER AS THE LENDER
MAY ELECT.


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE LENDER
MAY EXERCISE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED IN THIS
PLEDGE AGREEMENT AND IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING
OR RELATING TO THE OBLIGATIONS, ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER
THE CODE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE LENDER, WITHOUT
DEMAND OF PERFORMANCE OR OTHER DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR
NOTICE OF ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW REFERRED TO BELOW) TO OR
UPON ANY PLEDGOR, THE BORROWER, THE ISSUERS OR ANY OTHER PERSON (ALL AND EACH OF
WHICH DEMANDS, DEFENSES, ADVERTISEMENTS AND NOTICES ARE HEREBY WAIVED), MAY IN
SUCH CIRCUMSTANCES FORTHWITH COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON THE
PLEDGED COLLATERAL, OR ANY PART THEREOF, AND/OR MAY FORTHWITH SELL, ASSIGN, GIVE
OPTION OR OPTIONS TO PURCHASE OR OTHERWISE DISPOSE OF AND DELIVER THE PLEDGED
COLLATERAL OR ANY PART THEREOF (OR CONTRACT TO DO ANY OF THE FOREGOING), IN ONE
OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES, IN THE OVER-THE-COUNTER
MARKET, AT ANY EXCHANGE, BROKER’S BOARD OR OFFICE OF THE LENDER OR ELSEWHERE
UPON SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE AND AT SUCH PRICES AS IT
MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION
OF ANY CREDIT RISK.  THE LENDER OR ANY LENDER SHALL HAVE THE RIGHT UPON ANY SUCH
PUBLIC SALE OR SALES, AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE
SALE OR SALES, TO PURCHASE THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL SO
SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION IN ANY PLEDGOR, WHICH RIGHT OR
EQUITY IS HEREBY WAIVED OR RELEASED.  THE LENDER SHALL APPLY ANY PROCEEDS FROM
TIME TO TIME HELD BY IT AND THE NET PROCEEDS OF ANY SUCH COLLECTION, RECOVERY,
RECEIPT, APPROPRIATION, REALIZATION OR SALE, AFTER DEDUCTING ALL REASONABLE
COSTS AND EXPENSES OF EVERY KIND INCURRED THEREIN OR INCIDENTAL TO THE CARE OR
SAFEKEEPING OF ANY OF THE PLEDGED COLLATERAL OR IN ANY WAY RELATING TO THE
PLEDGED COLLATERAL OR THE RIGHTS OF THE LENDER HEREUNDER, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, TO THE PAYMENT IN
WHOLE OR IN PART OF THE OBLIGATIONS, IN SUCH ORDER AS THE LENDER MAY ELECT, AND
ONLY AFTER SUCH APPLICATION AND AFTER THE PAYMENT BY THE LENDER OF ANY OTHER
AMOUNT REQUIRED BY ANY PROVISION OF LAW, INCLUDING, WITHOUT LIMITATION, SECTION
9-504(1)(C) OF THE CODE, NEED THE LENDER ACCOUNT FOR THE SURPLUS, IF ANY, TO ANY
PLEDGOR.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PLEDGOR WAIVES ALL
CLAIMS, DAMAGES AND DEMANDS IT MAY ACQUIRE AGAINST THE LENDER ARISING OUT OF THE
EXERCISE BY THE LENDER OF ANY OF ITS RIGHTS HEREUNDER.  IF ANY NOTICE OF A
PROPOSED SALE OR OTHER DISPOSITION OF PLEDGED COLLATERAL SHALL BE REQUIRED BY
LAW, SUCH NOTICE SHALL BE DEEMED REASONABLE AND PROPER IF GIVEN AT LEAST 10 DAYS
BEFORE SUCH SALE OR OTHER DISPOSITION.  EACH PLEDGOR SHALL REMAIN LIABLE FOR ANY
DEFICIENCY IF THE PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF PLEDGED
COLLATERAL ARE INSUFFICIENT TO PAY THE OBLIGATIONS AND THE REASONABLE AND ACTUAL
FEES AND DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY THE LENDER TO COLLECT SUCH
DEFICIENCY.


9.             REGISTRATION RIGHTS; PRIVATE SALES.


(A)           IF THE LENDER SHALL DETERMINE TO EXERCISE ITS RIGHT TO SELL ANY OR
ALL OF THE SHARES OF PLEDGED STOCK, ANY OR ALL OF THE PLEDGED LLC INTERESTS, OR
ANY OR ALL OF THE PLEDGED PARTNERSHIP INTERESTS PURSUANT TO SECTION 8 HEREOF,
AND IF IN THE OPINION OF THE LENDER IT IS NECESSARY OR ADVISABLE TO HAVE THE
PLEDGED STOCK AND/OR THE PLEDGED LLC INTERESTS AND/OR THE PLEDGED PARTNERSHIP
INTERESTS, OR THAT PORTION THEREOF TO BE SOLD, REGISTERED UNDER THE PROVISIONS
OF THE SECURITIES ACT, EACH PLEDGOR WILL CAUSE ANY OR ALL OF THE ISSUERS TO (I)
EXECUTE AND DELIVER, AND CAUSE THE OFFICERS OF SUCH ISSUERS TO EXECUTE AND
DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE DONE ALL SUCH
OTHER ACTS AS MAY BE, IN THE OPINION OF THE LENDER, NECESSARY OR ADVISABLE TO
REGISTER THE SHARES OF PLEDGED STOCK, OR THAT PORTION OF THEM TO BE SOLD, UNDER
THE PROVISIONS OF THE SECURITIES ACT, (II) TO USE ITS BEST EFFORTS TO CAUSE THE
REGISTRATION

8


--------------------------------------------------------------------------------



STATEMENT RELATING THERETO TO BECOME EFFECTIVE AND TO REMAIN EFFECTIVE FOR A
PERIOD OF ONE YEAR FROM THE DATE OF THE FIRST PUBLIC OFFERING OF THE SHARES OF
PLEDGED STOCK, OR THAT PORTION THEREOF TO BE SOLD, AND (III) TO MAKE ALL
AMENDMENTS THERETO AND/OR TO THE RELATED PROSPECTUS WHICH, IN THE OPINION OF THE
LENDER, ARE NECESSARY OR ADVISABLE, ALL IN CONFORMITY WITH THE REQUIREMENTS OF
THE SECURITIES ACT AND THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION APPLICABLE THERETO.  EACH PLEDGOR AGREES TO CAUSE THE ISSUERS TO
COMPLY WITH THE PROVISIONS OF THE SECURITIES OR “BLUE SKY” LAWS OF ANY AND ALL
JURISDICTIONS WHICH THE LENDER SHALL DESIGNATE AND TO MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS PRACTICABLE, AN EARNINGS STATEMENT (WHICH NEED NOT
BE AUDITED) WHICH WILL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES
ACT.


(B)           EACH PLEDGOR RECOGNIZES THAT THE LENDER MAY BE UNABLE TO EFFECT A
PUBLIC SALE OF ANY OR ALL THE PLEDGED STOCK, ANY OR ALL OF THE PLEDGED LLC
INTERESTS, OR ANY OR ALL OF THE PLEDGED PARTNERSHIP INTERESTS, BY REASON OF
CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR MORE
PRIVATE SALES THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE OBLIGED
TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT
FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH
PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE TO THE LENDER THAN IF SUCH SALE WERE A PUBLIC
SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE
SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.  THE
LENDER SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE PLEDGED STOCK,
ANY OR ALL OF THE PLEDGED LLC INTERESTS, OR ANY OR ALL OF THE PLEDGED
PARTNERSHIP INTERESTS FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUERS TO
REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF THE ISSUERS WOULD AGREE TO DO SO.


(C)           EACH PLEDGOR FURTHER AGREES TO USE ITS REASONABLE EFFORTS TO DO OR
CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE ANY SALE OR
SALES OF ALL OR ANY PORTION OF THE PLEDGED STOCK PURSUANT TO THIS PLEDGE
AGREEMENT VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE
APPLICABLE LAWS.  EACH PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE
COVENANTS CONTAINED IN THIS SECTION WILL CAUSE IRREPARABLE INJURY TO THE LENDER,
THAT THE LENDER HAS NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS
A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST EACH PLEDGOR, AND EACH PLEDGOR HEREBY WAIVES
AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE
OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED
UNDER THE LOAN AGREEMENT.


10.           IRREVOCABLE AUTHORIZATION AND INSTRUCTION TO ISSUERS.  EACH
PLEDGOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER TO COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE LENDER IN WRITING THAT (A) STATES THAT AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (B) IS OTHERWISE IN
ACCORDANCE WITH THE TERMS OF THIS PLEDGE AGREEMENT, WITHOUT ANY OTHER OR FURTHER
INSTRUCTIONS FROM ANY PLEDGOR, AND EACH PLEDGOR AGREES THAT EACH ISSUER SHALL BE
FULLY PROTECTED IN SO COMPLYING.


11.           AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.


(A)           EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
LENDER AND ANY OFFICER OR AGENT OF THE LENDER, WITH FULL POWER OF SUBSTITUTION,
AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND
AUTHORITY IN THE PLACE AND STEAD OF EACH PLEDGOR AND IN THE NAME OF EACH PLEDGOR
OR IN THE LENDER’S OWN NAME, FROM TIME TO TIME IN THE LENDER’S DISCRETION, FOR
THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL
APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH
MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS PLEDGE
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY FINANCING STATEMENTS,
ENDORSEMENTS, ASSIGNMENTS OR

9


--------------------------------------------------------------------------------



OTHER INSTRUMENTS OF TRANSFER INCLUDING THOSE FINANCING STATEMENTS LISTING ALL
ASSETS OF THE PLEDGOR (OTHER THAN COLLEGE PARK INVESTMENTS LLC WHICH CANNOT
ISSUE AN ALL ASSETS PLEDGE) AS THE COLLATERAL IN WHICH THE SECURED PARTY NAMED
THEREIN HAS A SECURITY INTEREST.


(B)           EACH PLEDGOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE PURSUANT TO THE POWER OF ATTORNEY GRANTED IN
SECTION 11(A).  ALL POWERS, AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS PLEDGE
AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE UNTIL THIS PLEDGE
AGREEMENT IS TERMINATED AND THE SECURITY INTEREST CREATED HEREBY IS RELEASED.


12.           LIMITATION ON DUTIES REGARDING PLEDGED COLLATERAL.  THE LENDER’S
SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL PRESERVATION OF
THE PLEDGED COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207 OF THE CODE OR
OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME MANNER AS THE LENDER DEALS WITH
SIMILAR SECURITIES AND PROPERTY FOR ITS OWN ACCOUNT, EXCEPT THAT THE LENDER
SHALL HAVE NO OBLIGATION TO INVEST FUNDS HELD IN ANY COLLATERAL ACCOUNT AND MAY
HOLD THE SAME AS DEMAND DEPOSITS.  NEITHER THE LENDER NOR ANY OF ITS DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR
REALIZE UPON ANY OF THE PLEDGED COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL
BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY PLEDGED COLLATERAL
UPON THE REQUEST OF THE PLEDGORS OR ANY OTHER PERSON OR TO TAKE ANY OTHER ACTION
WHATSOEVER WITH REGARD TO THE PLEDGED COLLATERAL OR ANY PART THEREOF.


13.           EXECUTION OF FINANCING STATEMENTS.  PURSUANT TO SECTION 9-402 OF
THE CODE, EACH PLEDGOR HEREBY AUTHORIZES THE LENDER TO FILE FINANCING STATEMENTS
WITH RESPECT TO THE PLEDGED COLLATERAL WITHOUT THE SIGNATURE OF SUCH PLEDGOR IN
SUCH FORM AND IN SUCH FILING OFFICES AS THE LENDER REASONABLY DETERMINES
APPROPRIATE TO PERFECT THE SECURITY INTERESTS OF THE LENDER UNDER THIS PLEDGE
AGREEMENT.  EACH PLEDGOR HEREBY SPECIFICALLY AUTHORIZES LENDER TO FILE FINANCING
STATEMENTS WHICH LIST THE COLLATERAL AS BEING ALL ASSETS OF SUCH PLEDGOR (WHICH
IS THE NAMED “DEBTOR” THEREON).  A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF
THIS PLEDGE AGREEMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT FOR FILING IN
ANY JURISDICTION.


14.           POWERS COUPLED WITH AN INTEREST.  ALL AUTHORIZATIONS AND AGENCIES
HEREIN CONTAINED WITH RESPECT TO THE PLEDGED COLLATERAL ARE IRREVOCABLE AND
POWERS COUPLED WITH AN INTEREST.


15.           NOTICES.  NOTICES, REQUESTS AND DEMANDS TO OR UPON THE LENDER OR
THE PLEDGORS HEREUNDER SHALL BE EFFECTED IN THE MANNER SET FORTH IN SECTION 10.6
OF THE LOAN AGREEMENT.


16.           SEVERABILITY.  ANY PROVISION OF THIS PLEDGE AGREEMENT WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


17.           PARAGRAPH HEADINGS.  THE PARAGRAPH HEADINGS USED IN THIS PLEDGE
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE
CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION HEREOF.


18.           NO WAIVER; CUMULATIVE REMEDIES.  THE LENDER SHALL NOT BY ANY ACT
(EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO SECTION 19 HEREOF), DELAY,
INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO

10


--------------------------------------------------------------------------------



HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY DEFAULT
OR EVENT OF DEFAULT OR IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF. 
NO FAILURE TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF THE LENDER,
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.  A WAIVER BY THE LENDER OF ANY RIGHT OR REMEDY
HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR
REMEDY WHICH THE LENDER WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE RIGHTS
AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGLY OR
CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


19.           SPE PROVISIONS.  EACH OF THE PROPERTY PLEDGORS AND MEZZANINE
SUBSIDIARY PLEDGORS HEREBY REPRESENTS, COVENANTS AND AGREES AS FOLLOWS:


(A)           EACH PROPERTY PLEDGOR AND MEZZANINE SUBSIDIARY PLEDGOR HAS NOT AND
WILL NOT:

(I)      ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN THE OWNERSHIP, OPERATION
AND MAINTENANCE OF THE MEZZANINE COLLATERAL THAT IT OWNS AND ACTIVITIES
INCIDENTAL THERETO;

(II)     ACQUIRE OR OWN ANY ASSETS OTHER THAN THE MEZZANINE COLLATERAL THAT IT
OWNS ON THE DATE HEREOF;

(III)    MERGE INTO OR CONSOLIDATE WITH ANY PERSON, OR DISSOLVE, TERMINATE,
LIQUIDATE IN WHOLE OR IN PART, TRANSFER OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS OR CHANGE ITS LEGAL STRUCTURE;

(IV)    FAIL TO OBSERVE ALL ORGANIZATIONAL FORMALITIES, OR FAIL TO PRESERVE ITS
EXISTENCE AS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (IF
APPLICABLE) UNDER THE APPLICABLE LEGAL REQUIREMENTS OF THE JURISDICTION OF ITS
ORGANIZATION OR FORMATION, OR AMEND, MODIFY, TERMINATE OR FAIL TO COMPLY WITH
THE PROVISIONS OF ITS ORGANIZATIONAL DOCUMENTS;

(V)     OWN ANY SUBSIDIARY, OR MAKE ANY INVESTMENT IN, ANY PERSON, EXCEPT AS
CONTEMPLATED HEREBY;

(VI)    COMMINGLE ITS ASSETS WITH THE ASSETS OF ANY OTHER PERSON OR PERMIT ANY
AFFILIATE OR CONSTITUENT PARTY INDEPENDENT ACCESS TO ITS BANK ACCOUNTS EXCEPT
THAT EACH SUCH PLEDGOR MAY REMIT FUNDS TO AN ACCOUNT HELD BY THE BORROWER AS TO
WHICH THE BORROWER MAINTAINS ACCURATE BOOKS AND RECORDS AS TO THE FUNDS
ATTRIBUTABLE TO SUCH PLEDGOR;

(VII)   INCUR ANY DEBT, SECURED OR UNSECURED, DIRECT OR CONTINGENT (INCLUDING
GUARANTEEING ANY OBLIGATION), OTHER THAN THE GUARANTEED OBLIGATIONS;

(VIII)  FAIL TO MAINTAIN ITS RECORDS, BOOKS OF ACCOUNT, BANK ACCOUNTS, FINANCIAL
STATEMENTS, ACCOUNTING RECORDS AND OTHER ENTITY DOCUMENTS SEPARATE AND APART
FROM THOSE OF ANY OTHER PERSON; EXCEPT THAT PLEDGOR’S FINANCIAL POSITION,
ASSETS, LIABILITIES, NET WORTH AND OPERATING RESULTS MAY BE INCLUDED IN THE
CONSOLIDATED FINANCIAL STATEMENTS OF AN AFFILIATE, PROVIDED THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS CONTAIN A FOOTNOTE INDICATING THAT PLEDGOR IS
A SEPARATE LEGAL ENTITY AND THAT IT MAINTAINS SEPARATE BOOKS AND RECORDS;

(IX)    ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY GENERAL PARTNER, MEMBER,
SHAREHOLDER, PRINCIPAL, GUARANTOR OF THE OBLIGATIONS OF PLEDGOR, OR ANY
AFFILIATE OF THE FOREGOING,

11


--------------------------------------------------------------------------------


EXCEPT UPON TERMS AND CONDITIONS THAT ARE INTRINSICALLY FAIR, COMMERCIALLY
REASONABLE AND SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN
ARM’S-LENGTH BASIS WITH UNAFFILIATED THIRD PARTIES;

(X)     MAINTAIN ITS ASSETS IN SUCH A MANNER THAT IT WILL BE COSTLY OR DIFFICULT
TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS INDIVIDUAL ASSETS FROM THOSE OF ANY
OTHER PERSON;

(XI)    ASSUME OR GUARANTY THE DEBTS OF ANY OTHER PERSON, HOLD ITSELF OUT TO BE
RESPONSIBLE FOR THE DEBTS OF ANY OTHER PERSON, OR OTHERWISE PLEDGE ITS ASSETS
FOR THE BENEFIT OF ANY OTHER PERSON OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO
SATISFY THE OBLIGATIONS OF ANY OTHER PERSON;

(XII)   MAKE ANY LOANS OR ADVANCES TO ANY PERSON;

(XIII)  FAIL TO FILE ITS OWN TAX RETURNS OR FILES A CONSOLIDATED FEDERAL INCOME
TAX RETURN WITH ANY PERSON (UNLESS PROHIBITED OR REQUIRED, AS THE CASE MAY BE,
BY APPLICABLE LEGAL REQUIREMENTS);

(XIV)  FAIL EITHER TO HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL ENTITY SEPARATE
AND DISTINCT FROM ANY OTHER PERSON OR TO CONDUCT ITS BUSINESS SOLELY IN ITS OWN
NAME OR FAIL TO CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE
IDENTITY;

(XV)   FAIL TO MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS REASONABLY
FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS;

(XVI)  IF IT IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY, WITHOUT THE
UNANIMOUS WRITTEN CONSENT OF ALL OF ITS PARTNERS OR MEMBERS, AS APPLICABLE, AND
THE WRITTEN CONSENT OF 100% OF THE MANAGERS OF PLEDGOR, (A) FILE OR CONSENT TO
THE FILING OF ANY PETITION, EITHER VOLUNTARY OR INVOLUNTARY, TO TAKE ADVANTAGE
OF ANY CREDITORS RIGHTS LAWS, (B) SEEK OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, LIQUIDATOR OR ANY SIMILAR OFFICIAL, (C) TAKE ANY ACTION THAT MIGHT
CAUSE SUCH ENTITY TO BECOME INSOLVENT, OR (D) MAKE AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS;

(XVII) FAIL TO ALLOCATE SHARED EXPENSES (INCLUDING, WITHOUT LIMITATION, SHARED
OFFICE SPACE AND SERVICES PERFORMED BY AN EMPLOYEE OF AN AFFILIATE) AMONG THE
PERSONS SHARING SUCH EXPENSES AND TO USE SEPARATE STATIONERY, INVOICES AND
CHECKS;

(XVIII)  FAIL TO REMAIN SOLVENT OR PAY ITS OWN LIABILITIES (INCLUDING, WITHOUT
LIMITATION, SALARIES OF ITS OWN EMPLOYEES) ONLY FROM ITS OWN FUNDS, PROVIDED
THAT THERE ARE SUFFICIENT FUNDS FROM THE OPERATION OF THE PROPERTY TO DO SO;

(XIX)   ACQUIRE OBLIGATIONS OR SECURITIES OF ITS PARTNERS, MEMBERS, SHAREHOLDERS
OR OTHER AFFILIATES, AS APPLICABLE;

(XX)    VIOLATE OR CAUSE TO BE VIOLATED THE ASSUMPTIONS MADE WITH RESPECT TO
PLEDGOR AND ITS PRINCIPALS IN ANY OPINION LETTER PERTAINING TO SUBSTANTIVE
CONSOLIDATION DELIVERED TO LENDER IN CONNECTION WITH THE LOAN; OR

(XXI)   FAIL TO MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS.


(B)           IF SUCH PLEDGOR IS A LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY, EACH GENERAL PARTNER IN THE CASE OF A LIMITED PARTNERSHIP, OR THE
MANAGING MEMBER IN THE CASE OF A LIMITED LIABILITY COMPANY (EACH AN “SPE
COMPONENT ENTITY”) OF SUCH PLEDGOR, AS APPLICABLE, SHALL BE A CORPORATION WHOSE

12


--------------------------------------------------------------------------------



SOLE ASSET IS ITS INTEREST IN SUCH PLEDGOR.  EACH SPE COMPONENT ENTITY (I) WILL
AT ALL TIMES COMPLY WITH EACH OF THE COVENANTS, TERMS AND PROVISIONS CONTAINED
IN SECTION 6.1(A)(III) - (VI) AND (VIII) - (XXI), AS IF SUCH REPRESENTATION,
WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH SPE COMPONENT ENTITY; (II) WILL
NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN OWNING AN INTEREST IN SUCH
PLEDGOR; (III) WILL NOT ACQUIRE OR OWN ANY ASSETS OTHER THAN ITS PARTNERSHIP,
MEMBERSHIP, OR OTHER EQUITY INTEREST IN SUCH PLEDGOR; (IV) WILL NOT INCUR ANY
DEBT, SECURED OR UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY
OBLIGATION); AND (V) WILL CAUSE SUCH PLEDGOR TO COMPLY WITH THE PROVISIONS OF
THIS SECTION 3.6.  PRIOR TO THE WITHDRAWAL OR THE DISASSOCIATION OF ANY SPE
COMPONENT ENTITY FROM SUCH PLEDGOR, SUCH PLEDGOR SHALL IMMEDIATELY APPOINT A NEW
GENERAL PARTNER OR MANAGING MEMBER WHOSE ARTICLES OF INCORPORATION ARE
SUBSTANTIALLY SIMILAR TO THOSE OF SUCH SPE COMPONENT ENTITY AND, IF AN OPINION
LETTER PERTAINING TO SUBSTANTIVE CONSOLIDATION WAS REQUIRED AT CLOSING, DELIVER
A NEW OPINION LETTER ACCEPTABLE TO LENDER AND THE RATING AGENCIES WITH RESPECT
TO THE NEW SPE COMPONENT ENTITY AND ITS EQUITY OWNERS.  NOTWITHSTANDING THE
FOREGOING, TO THE EXTENT SUCH PLEDGOR IS A SINGLE MEMBER DELAWARE LIMITED
LIABILITY COMPANY, SO LONG AS SUCH PLEDGOR MAINTAINS SUCH FORMATION STATUS, NO
SPE COMPONENT ENTITY SHALL BE REQUIRED.


(C)           IN THE EVENT SUCH PLEDGOR IS A SINGLE-MEMBER DELAWARE LIMITED
LIABILITY COMPANY, THE LIMITED LIABILITY COMPANY AGREEMENT OF SUCH PLEDGOR (THE
“LLC AGREEMENT”) SHALL PROVIDE THAT (I) UPON THE OCCURRENCE OF ANY EVENT THAT
CAUSES THE SOLE MEMBER OF SUCH PLEDGOR (“MEMBER”) TO CEASE TO BE THE MEMBER OF
SUCH PLEDGOR (OTHER THAN (A) UPON AN ASSIGNMENT BY MEMBER OF ALL OF ITS LIMITED
LIABILITY COMPANY INTEREST IN SUCH PLEDGOR AND THE ADMISSION OF THE TRANSFEREE,
OR (B) THE RESIGNATION OF MEMBER AND THE ADMISSION OF AN ADDITIONAL MEMBER IN
EITHER CASE IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND THE LLC
AGREEMENT), ANY PERSON ACTING AS INDEPENDENT DIRECTOR OF SUCH PLEDGOR SHALL
WITHOUT ANY ACTION OF ANY OTHER PERSON AND SIMULTANEOUSLY WITH THE MEMBER
CEASING TO BE THE MEMBER OF SUCH PLEDGOR, AUTOMATICALLY BE ADMITTED TO SUCH
PLEDGOR (“SPECIAL MEMBER”) AND SHALL CONTINUE SUCH PLEDGOR WITHOUT DISSOLUTION
AND (II) SPECIAL MEMBER MAY NOT RESIGN FROM SUCH PLEDGOR OR TRANSFER ITS RIGHTS
AS SPECIAL MEMBER UNLESS (A) A SUCCESSOR SPECIAL MEMBER HAS BEEN ADMITTED TO
SUCH PLEDGOR AS SPECIAL MEMBER IN ACCORDANCE WITH REQUIREMENTS OF DELAWARE LAW
AND (B) SUCH SUCCESSOR SPECIAL MEMBER HAS ALSO ACCEPTED ITS APPOINTMENT AS AN
INDEPENDENT DIRECTOR.  THE LLC AGREEMENT SHALL FURTHER PROVIDE THAT (I) SPECIAL
MEMBER SHALL AUTOMATICALLY CEASE TO BE A MEMBER OF SUCH PLEDGOR UPON THE
ADMISSION TO SUCH PLEDGOR OF A SUBSTITUTE MEMBER, (II) SPECIAL MEMBER SHALL BE A
MEMBER OF SUCH PLEDGOR THAT HAS NO INTEREST IN THE PROFITS, LOSSES AND CAPITAL
OF SUCH PLEDGOR AND HAS NO RIGHT TO RECEIVE ANY DISTRIBUTIONS OF SUCH PLEDGOR
ASSETS, (III) PURSUANT TO SECTION 18-301 OF THE DELAWARE LIMITED LIABILITY
COMPANY ACT (THE “ACT”), SPECIAL MEMBER SHALL NOT BE REQUIRED TO MAKE ANY
CAPITAL CONTRIBUTIONS TO SUCH PLEDGOR AND SHALL NOT RECEIVE A LIMITED LIABILITY
COMPANY INTEREST IN SUCH PLEDGOR, (IV) SPECIAL MEMBER, IN ITS CAPACITY AS
SPECIAL MEMBER, MAY NOT BIND SUCH PLEDGOR, AND (V) EXCEPT AS REQUIRED BY ANY
MANDATORY PROVISION OF THE ACT, SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL
MEMBER, SHALL HAVE NO RIGHT TO VOTE ON, APPROVE OR OTHERWISE CONSENT TO ANY
ACTION BY, OR MATTER RELATING TO, SUCH PLEDGOR, INCLUDING, WITHOUT LIMITATION,
THE MERGER, CONSOLIDATION OR CONVERSION OF SUCH PLEDGOR; PROVIDED, HOWEVER, SUCH
PROHIBITION SHALL NOT LIMIT THE OBLIGATIONS OF SPECIAL MEMBER, IN ITS CAPACITY
AS INDEPENDENT DIRECTOR, TO VOTE ON SUCH MATTERS REQUIRED BY THE LOAN DOCUMENTS
OR THE LLC AGREEMENT.  IN ORDER TO IMPLEMENT THE ADMISSION TO SUCH PLEDGOR OF
SPECIAL MEMBER, SPECIAL MEMBER SHALL EXECUTE A COUNTERPART TO THE LLC
AGREEMENT.  PRIOR TO ITS ADMISSION TO SUCH PLEDGOR AS SPECIAL MEMBER, SPECIAL
MEMBER SHALL NOT BE A MEMBER OF SUCH PLEDGOR.


(D)           UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE MEMBER TO CEASE
TO BE A MEMBER OF SUCH PLEDGOR, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PERSONAL REPRESENTATIVE OF MEMBER SHALL, WITHIN NINETY (90) DAYS AFTER THE
OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED MEMBERSHIP OF MEMBER IN
SUCH PLEDGOR, AGREE IN WRITING (I) TO CONTINUE SUCH PLEDGOR AND (II) TO THE
ADMISSION OF THE PERSONAL REPRESENTATIVE OR ITS NOMINEE OR DESIGNEE, AS THE CASE
MAY BE, AS A SUBSTITUTE MEMBER OF SUCH PLEDGOR, EFFECTIVE AS OF THE OCCURRENCE
OF THE EVENT THAT TERMINATED THE CONTINUED MEMBERSHIP OF MEMBER

13


--------------------------------------------------------------------------------



OF SUCH PLEDGOR IN SUCH PLEDGOR.  ANY ACTION INITIATED BY OR BROUGHT AGAINST
MEMBER OR SPECIAL MEMBER UNDER ANY CREDITORS RIGHTS LAWS SHALL NOT CAUSE MEMBER
OR SPECIAL MEMBER TO CEASE TO BE A MEMBER OF SUCH PLEDGOR AND UPON THE
OCCURRENCE OF SUCH AN EVENT, THE BUSINESS OF SUCH PLEDGOR SHALL CONTINUE WITHOUT
DISSOLUTION.  THE LLC AGREEMENT SHALL PROVIDE THAT EACH OF MEMBER AND SPECIAL
MEMBER WAIVES ANY RIGHT IT MIGHT HAVE TO AGREE IN WRITING TO DISSOLVE SUCH
PLEDGOR UPON THE OCCURRENCE OF ANY ACTION INITIATED BY OR BROUGHT AGAINST MEMBER
OR SPECIAL MEMBER UNDER ANY CREDITORS RIGHTS LAWS, OR THE OCCURRENCE OF AN EVENT
THAT CAUSES MEMBER OR SPECIAL MEMBER TO CEASE TO BE A MEMBER OF SUCH PLEDGOR.


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, LENDER HEREBY ACKNOWLEDGES AND AGREES (I) THAT COLLEGE PARK
INVESTMENTS LLC SHALL BE PERMITTED TO EXECUTE AND DELIVER CUSTOMARY
“NON-RECOURSE CARVEOUT” GUARANTEES FOR THE BENEFIT OF BANK OF AMERICA, N.A. IN
CONNECTION WITH INDIVIDUAL MORTGAGE LOANS BEING MADE TO EACH INDIVIDUAL
MEZZANINE ASSET OWNER AND (II) THAT EACH MEZZANINE SUBSIDIARY PLEDGOR SHALL BE
PERMITTED TO CAUSE OR PERMIT EACH MEZZANINE ASSET OWNER TO ENTER INTO A MORTGAGE
LOAN WITH BANK OF AMERICA, N.A., PROVIDED, THAT, IN THE CASE OF BOTH (I) AND
(II), THE RELATED MORTGAGE LOAN OBTAINED FROM BANK OF AMERICA, N.A. SHALL NOT
EXCEED THE AMOUNTS SET FORTH ON SCHEDULE II FOR THE RELATED MEZZANINE ASSET
OWNER.


20.           WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS; GOVERNING LAW. 
NONE OF THE TERMS OR PROVISIONS OF THIS PLEDGE AGREEMENT MAY BE WAIVED, AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
THE PLEDGORS, AND THE LENDER, PROVIDED THAT ANY PROVISION OF THIS PLEDGE
AGREEMENT MAY BE WAIVED BY THE LENDER IN A LETTER OR AGREEMENT EXECUTED BY THE
LENDER OR BY TELEX OR FACSIMILE TRANSMISSION FROM THE LENDER.  THIS PLEDGE
AGREEMENT SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH PLEDGOR AND
SHALL INURE TO THE BENEFIT OF THE LENDER AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

GMH COMMUNITIES, LP, a Delaware limited
partnership

 

 

 

 

 

 

 

By:

GMH Communities GP Trust, a Delaware
statutory trust, its general partner

 

 

 

 

 

 

 

 

 

 

By

/s/ Joseph M. Macchione

 

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President


[ALL SIGNATURE BLOCKS TO BE INSERTED UPON RECEIPT]


--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND CONSENT

The undersigned, the Issuers referred to in the foregoing Pledge Agreement,
hereby acknowledge receipt of a copy thereof and agree to be bound thereby and
to comply with the terms thereof insofar as such terms are applicable to it,
including, without limitation, Section 10 of the Pledge Agreement.  The
undersigned agree to notify the Lender promptly in writing of the occurrence of
any of the events described in Section 5(a) of the Pledge Agreement.  The
undersigned further agree that the terms of Section 9(c) of the Pledge Agreement
shall apply to them, mutatis mutandis, with respect to all actions that may be
required of them under or pursuant to or arising out of Section 9 of the Pledge
Agreement.


--------------------------------------------------------------------------------


SCHEDULE I to
Pledge Agreement

A.  DESCRIPTION OF PLEDGED STOCK

Name of
Issuer

 

Class of
Stock

 

Stock Certificate
Number

 

Number of
Shares

GMH Communities  TRS, Inc.

 

common stock

 

1

 

1,000

College Park Management  TRS, Inc.

 

common stock

 

2

 

1,000

B.  DESCRIPTION OF PLEDGED LLC INTERESTS

Name of
Issuer*

 

Class of
LLC Interest

 

Certificate
Number.

 

Number of
Interests

 

Savoy Village Associates, LLC

 

Regular

 

N/A

 

100

%

Croyden Avenue Associates, LLC

 

Regular

 

N/A

 

100

%

Monks Road Associates, LLC

 

Regular

 

N/A

 

100

%

South Carolina Associates, LLC

 

Regular

 

N/A

 

100

%

Reno Associates, LLC

 

Regular

 

N/A

 

100

%

Denton Associates, LLC

 

Regular

 

N/A

 

100

%

Lankford Drive Associates, LLC

 

Regular

 

N/A

 

100

%

Clarizz Boulevard Associates, LLC

 

Regular

 

N/A

 

100

%

Lakeside Associates, LLC

 

Regular

 

N/A

 

100

%

Urbana Associates, LLC

 

Regular

 

N/A

 

100

%

Red Mile Road Associates, LLC

 

Regular

 

N/A

 

100

%

Burbank Drive Associates III, LLC

 

Regular

 

N/A

 

100

%

Commons Drive Associates, LLC

 

Regular

 

N/A

 

100

%

Abbott Road Associates, LLC

 

Regular

 

N/A

 

100

%

Campus View Drive Associates, LLC

 

Regular

 

N/A

 

100

%

Alexander Road Associates, LLC

 

Regular

 

N/A

 

100

%

Brown Road Associates, LLC

 

Regular

 

N/A

 

100

%

Keller Boulevard Associates, LLC

 

Regular

 

N/A

 

100

%

Lankford Drive Associates II, LLC

 

Regular

 

N/A

 

100

%

Clarizz Boulevard Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Lakeside Drive Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Urbana Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Red Mile Road Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Burbank Drive Associates Intermediate III, LLC

 

Regular

 

N/A

 

100

%

Commons Drive Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Abbott Road Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Campus View Drive Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Alexander Road Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Brown Road Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Keller Boulevard Associates Intermediate, LLC

 

Regular

 

N/A

 

100

%

Lankford Drive Associates Intermediate II, LLC

 

Regular

 

N/A

 

100

%

College Park Management, LLC, a Florida limited liability company

 

Regular

 

N/A

 

100

%

--------------------------------------------------------------------------------

*All entities are organized under the laws of Delaware unless otherwise
specified.


--------------------------------------------------------------------------------


C.  DESCRIPTION OF PLEDGED PARTNERSHIP INTERESTS

Name of
Issuer

 

Class of
Partnership Interest

 

Certificate
Number

 

Number of
Interests

N/A

 

N/A

 

N/A

 

N/A

 


--------------------------------------------------------------------------------


SCHEDULE II

Mezzanine Asset

 

Mezzanine
Subsidiary Pledgor

 

Mezzanine Asset
Owner

 

Guaranteed
Obligations

 

Bank of America
Mortgage Loan
Amount

University Commons:   Bloomington, IN

 

Clarizz Boulevard Associates Intermediate, LLC

 

Clarizz Boulevard Associates, LLC

 

$

5,667152

 

$22,266,427

 

 

 

 

 

 

 

 

 

University Commons:   Athens, GA

 

Lakeside Associates Intermediate, LLC

 

Lakeside Associates, LLC

 

$

2,095,346

 

$

14,100,000

 

 

 

 

 

 

 

 

 

University Commons:   Urbana, IL

 

Urbana Associates Intermediate, LLC

 

Urbana Associates, LLC

 

$

2,642,732

 

$

16,575,000

 

 

 

 

 

 

 

 

 

University Commons:   Lexington, KY

 

Red Mile Road Associates Intermediate, LLC

 

Red Mile Road Associates, LLC

 

$

1,917,461

 

$

16,875,000

 

 

 

 

 

 

 

 

 

University Commons:   Baton Rouge, LA

 

Burbank Drive Associates Intermediate III, LLC

 

Burbank Drive Associates III, LLC

 

$

1,444,136

 

$

14,887,500

 

 

 

 

 

 

 

 

 

University Commons:   Eugene, OR

 

Commons Drive Associates Intermediate, LLC

 

Commons Drive Associates, LLC

 

$

1,468,027

 

$

16,148,310

 

 

 

 

 

 

 

 

 

University Commons:   East Lansing, MI

 

Abbott Road Associates Intermediate, LLC

 

Abbott Road Associates, LLC

 

$

3,252,900

 

$

17,850,000

 

 

 

 

 

 

 

 

 

University Commons:   Starkville, MS

 

Campus View Drive Associates Intermediate, LLC

 

Campus View Drive Associates, LLC

 

$

680,524

 

$

7,485,763

 

 

 

 

 

 

 

 

 

University Commons:   Cayce, SC

 

Alexander Road Associates Intermediate, LLC

 

Alexander Road Associates, LLC

 

$

2,354,558

 

$

16,200,000

 

 

 

 

 

 

 

 

 

University Commons:   Oxford, OH

 

Brown Road Associates Intermediate, LLC

 

Brown Road Associates, LLC

 

$

2,154,091

 

$

15,600,000

 

 

 

 

 

 

 

 

 

University Commons:   Tuscaloosa, AL

 

Keller Boulevard Associates Intermediate, LLC

 

Keller Boulevard Associates, LLC

 

$

3,075,000

 

$

15,375,000

 


--------------------------------------------------------------------------------